UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

HELGA SUAREZ CLARK, )
)

Plaintiff, )

)

v. ) Civil Action No. 18-1460 (UNA)

)

CARLOS CASTELLON CUEVA, et al., )
)

Defendants. )

MEMORANDUM OPINION

 

The Court found that plaintiff s first amended complaint, ECF No. 10, failed to comply
with the pleading standard set forth in Federal Rule of Civil Procedure 8(a). Accordingly, the
Court issued an order, ECF No. 13, which allowed plaintiff to file a second amended complaint,
The order instructed that the second amended complaint comply with Federal Rules of Civil
Procedure 8, 9 and l(), comply with Local Civil Rule 5.l, and not exceed 25 pages including
exhibits. Plaintiff availed herself of this opportunity, and now before the Court is her second

amended complaint, ECF No. l6.

On review of the second amended complaint, the Court finds that it, too, fails to comply
with Rule 8(a). While the pleading is shorter in length, it is just as confusing as the first. Neither
the Court nor the defendants could determine what claim(s) plaintiff is bringing against which
defendant(s). Furthermore, plaintiff attempts to circumvent the page limit by seeking to file
excess pages. The Court is mindful that a complaint filed by a pro se litigant is held to a lesser
standard than would be applied to a formal pleading drafted by a lawyer. See Haines v. Kerner,
404 U.S. 519, 520 (1972). Still, a pro se litigant must comply with the Federal Rules of Civil

Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239 (D.D.C. 1987). Because the second amended

complaint does not meet the minimal pleading standard set forth in Rule 8(a), the Court will
dismiss this civil action without prejudice An Order consistent with this Memorandum Opinion

is issued separately.

DATE: October 25 , 2018

 

